ADVISORY ACTION
Response to Arguments
The arguments with respect to the rejection of Claims 1-6 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 6 of the response filed February 8, 2021, Applicant argues, “Applicant respectfully submits that nothing in Karkera or Chou, alone or in combination, links the predicted usage states (i.e, low, medium, high) of Karkera with the operator policy and rules of Chou.” The Examiner respectfully disagrees.
	Paragraph 58 of Karkera states:
	“Subsequent to receiving the predicted usage state of each cluster, for a time interval, the signaling module 124 may generate a signal for each cluster based on the corresponding predicted usage state. It may be understood, the signaling module 124 generates one signal corresponding to a predicted usage state. The signal may be indicative of an action to be taken on the at least one small cell device 110 of each cluster to reduce energy consumption of the at least one small cell device 110 (emphasis added).”
	As shown, Karkera clearly discloses controlling a small cell device to take an action based on the predicted usage state, i.e., a target scenario model. Karkera further discloses that the actions based on the predicted usage state are part of a control strategy to reduce energy consumption, i.e., an energy conservation policy (see Karkera at least paragraphs 14, 24, 58-59 and 70). While Karkera discloses that the actions taken based on the predicted usage state are part of a control strategy to reduce energy consumption, Karkera does not explicitly suggest implementing the control strategy to reduce energy consumption, i.e., an energy conservation policy, as a plurality of rules having conditions and associated actions. However, in the same field of endeavor, Chou discloses an energy savings management algorithm implemented using an operator (see Chou at least fig. 5 and paragraphs 20, 22 and 67). Paragraph 22 of Chou states:
	“In various embodiments, network management node 151 may be operative to define, store, and/or transmit an operator policy 152. Operator policy 152 may comprise one or more rules applicable to operations and/or communications performed by and/or between mobile device interface nodes 102, 103, and 104 and mobile devices 106, 108, 110, and 112 in communications system 100 (emphasis added).”
	As shown, Chou clearly discloses that the operator policy comprises a plurality of rules for managing the operation of the nodes of the communication network. Chou further discloses that the rules comprise trigger conditions and the actions to be taken when the trigger conditions are satisfied (see Chou at least fig. 5 and paragraphs 22-23, 67 and 73). For example, paragraph 23 of Chou states:
	“In various embodiments, one or more energy-saving mode triggers may be defined in operator policy 152. In some embodiments, the identification of a mobile device interface node as a candidate to be deactivated according to an energy-saving mode may depend on other factors, such as a time of day, one or more statistics describing historical load characteristics, or one or more statistics describing predicted future load characteristics. (emphasis added).”
	For the reasons given in the Final Office Action mailed December 31, 2020, it would have been obvious to one of ordinary skill in the art to implement the control strategy based on the predicted usage state of Karkera as a plurality of rules comprising trigger conditions and associated actions to be taken when the trigger conditions are satisfied as taught by Chou.
	Continuing, on page 6 of the response filed February 8, 2021, Applicant further argues, “the Final Office Action simply alleges that Chou teaches an operator policy that 
	Again, the Examiner respectfully disagrees. As stated above, Karkera discloses a control strategy to reduce energy consumption, i.e., an energy conservation policy, which is based on a predicted usage state, i.e., a target scenario model, and Chou discloses an operator policy for a telecommunication network comprising a plurality of rules having triggers, i.e., conditions, and associated actions. Again, for the reasons stated in the Final Office Action, it would have been obvious to one or ordinary skill in the art to modify the method of Karkera to implement the control strategy to reduce energy consumption, which is based on the predicted usage state, as a plurality of energy conservation rules having conditions and associated actions, as taught by Chou.   
	Continuing, on page 6 of the response filed February 8, 2021, Applicant further argues, “Furthermore, the logic which the Office applies the features of Karkera (i.e., that Karkera teaches actions based on predicted usage states) would results in a irrelevant combination of features with Chou (i.e., that actions in the rules of Chou are based on predicted usage states) that do not show the recited features of the claim (i.e., ‘energy conservation rules included in an energy conservation policy of the target scenario model’).” Again, the Examiner respectfully disagrees.
	Modifying the method of Karkera, i.e., a method for reducing energy consumption of small cell devices based on a predicted usage state, using the teachings of Chou, i.e., an operator policy comprising a plurality of rules having triggers and associated actions, results in implementation of the control strategy to reduce energy 
	The rejection of Claims 1-6 under 35 U.S.C. 103 set forth in the Final Office Action mailed December 31, 2020, is maintained.

 /WILLIAM C MCBETH/ Examiner, Art Unit 2449                                                                                                                                                                                                       

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449